The information in this case charged that in Stephens county August 22, 1923, J.J. McAdams did unlawfully transport one-half gallon of corn whisky from a place unknown to a place one mile east and one-half mile south of the city of Duncan. On the trial, the jury returned a verdict finding him guilty and fixing his punishment at a fine of $250 and 60 days in the county jail. From the judgment rendered on the verdict, an appeal was perfected by filing in this court on April 8, 1924, a petition in error with case-made.
The errors assigned question the sufficiency of the evidence to support the verdict.
An examination of the record discloses that the testimony of E.R. Young, sheriff, and I.B. Gossett, chief of police of Duncan, is undisputed.
It appears that the instructions fairly covered the law of the case, and finding nothing in the record to indicate that the defendant did not have a fair trial, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 419